Case 3:19-cv-00477-REP Document 17-1 Filed 10/15/19 Page 1 of 2 PageID# 167



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


TREVOR FITZGIBBON,                              )
                                                )
               Plaintiff,                       )
                                                ) Civil Action No. 3:19-cv-477-REP
       vs.                                      )
                                                )
                                                )
JESSELYN A. RADACK,                             )
                                                )
               Defendant.                       )

               DECLARATION OF DEFENDANT JESSELYN A. RADACK

I, Jesselyn A. Radack, declare the following.

       1. My name is Jesselyn Radack and I am the defendant in this matter.

       2. I have been a resident of the District of Columbia continuously since 1995.

       3. I do not now, nor have I ever lived in the Commonwealth of Virginia.

       4. I do not now, nor have I ever owned or leased real property located in the Commonwealth

of Virginia.

       5. I do not now, nor have I ever maintained any personal property or assets in the

Commonwealth of Virginia.

       6. I do not now, nor have I ever maintained any other assets or bank accounts in the

Commonwealth of Virginia.

       7. I have no liabilities or debts owed to any person or entity in the Commonwealth of

Virginia.

       8. I do not now, nor have I ever maintained a post office box, mailing address or telephone

number in the Commonwealth of Virginia.



                                                1
 Case 3:19-cv-00477-REP Document 17-1 Filed 10/15/19 Page 2 of 2 PageID# 168



        9. I have never owned or operated a business in Virginia, registered a foreign entity to do

business in Virginia, maintained a Registered Agent in Virginia, or engaged contractors or

employees to perform work in the Commonwealth of Virginia.

        10. I am an attorney licensed in the District of Columbia since 1996 currently on active

status. I was also licensed in Maryland in 1996 and am currently on inactive status with the

Maryland State Bar.

        11. I do not now, nor have I ever represented a client in a state or federal court in Virginia

or in a regulatory proceeding in Virginia. I have never been admitted pro hac vice to any court in

Virginia. I do not represent Edward Snowden in the litigation pending in Virginia.

        12. I have no current clients that live in Virginia.

        13. I use social media to discuss matters related to my practice area however, my postings

or tweets - including retweets and likes - are not directed to or at specific Virginia residents or

entities but rather to an undefined audience of Internet users around the world. My Twitter account

is public, i.e., it is not restricted to only users that I accept but is available to anyone with a Twitter

account. Pursuant to Tweetsmap.com, only 1.3% of my 36,780 followers live in Virginia.

        14. I did not sign the Settlement Agreement resolving the Radack Action in Virginia. I

did not post the Radack Statement, referenced in Paragraph 2 of the Settlement Agreement, in

Virginia. None of the tweets, retweets, or likes at issue in the Amended Complaint were made

from Virginia.



I declare under penalty of perjury that the foregoing is true and correct.



       10/15/19
Date: _____________                              ________________________
                                                       Jesselyn Radack
                                                    2

                                                                               EXHIBIT B
